Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 9/7/21.
2.	The instant application claims priority from provisional application 62736812, filed 09/26/2018.

Claim status
3.	In the claim listing of 9/7/21 claims 1-9 and 11-22 are pending in this application. Claim 9 is amended. Claims 1-8 and 18-22 are withdrawn without traverse in the papers filed on 2/6/21. Claims 10 and 23-24 are canceled. Claims 9 and 11-17 are in condition for the allowance.
4.	This application is in condition for allowance except for the presence of claims 1-8 and 18-22 directed to inventions non-elected without traverse.  Accordingly, claims 1-8 and 18-22 have been cancelled.
5.	Claims 9 and 11-17 are under prosecution.

Withdrawn Objections, Rejections and Response to the Remarks
6.	The previous objection to claim 9 has been withdrawn in view amendments to claim 9 as suggested by the examiner (Remarks, pg. 6).
7.	The previous rejection of claims 9-11, 13-15 and 17 under 35 USC 102(a)(1) as being anticipated by Heyduk has been withdrawn in view of amendments to claim 9 and persuasive arguments made by the applicant that Heyduk does not teach, expressly or 
8.	The previous rejection of claims 12 and 16 under 35 USC 103 as being unpatentable over Heyduk in view of Kapanidis has been withdrawn for the reasons discussed above in section 8.
9.	The previous rejection of claims 23 and 24 under 35 USC 103 as being unpatentable over Heyduk in view of Jolivet has been withdrawn in view of cancelation of said claims.

Examiner’s comment
10.	 Claims 9 and 11-17 have been renumber as claims 1-8 and presented in the same order as presented by the applicant.



Reasons for the allowance
11.	The following is an examiner’s statement of reasons for allowance:
	Murade et al (ACS Sens. 2019, 4, 1835−1843; Post Art) discloses a molecular sensor is a continuous sequence of DNA having a plurality of portions of complementarity such that the sensor forms a first double-stranded oligonucleotide arm, a second double-stranded oligonucleotide arm, and a linking moiety, wherein the first double-stranded oligonucleotide arm and the second double stranded oligonucleotide arm are connected by the linking moiety or a double-stranded oligonucleotide, wherein each 5' end has a fluorescent group (Fig. 1 and Crowding Sensor Design section), published in a peer reviewed ACS Sensor journal and considered to be novel by the experts in the field of Molecular biology and Cell biology.
	Livak (US 2012/0288857 published Nov. 15, 2012) teaches in figure 1 (as shown below) probe-primer embodiments where the probe segments are molecular beacons. The molecular beacons are drawn to show a polynucleotide with a stem-loop configuration, with a quencher (Q) conjugated to the 3' terminus and a reporter (R) conjugated to the 5' terminus (paragraph 0093).
			
    PNG
    media_image1.png
    578
    614
    media_image1.png
    Greyscale


 	Though Livak teaches continuous sequence of DNA comprising double stranded oligonucleotide, wherein each 5’ end has a fluorescent group attached there to, Livak do not teach the combination of steps of instant claim 9.
	Though Yin teaches a plurality of double stranded regions, Yin do not teach the combination of steps of instant claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 9 and 11-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634